Parker, J.
(dissenting) — I cannot see my way clear to concur in the final conclusion reached in the foregoing opinion. I agree that there had been no effective consummated gift at the time of the father’s death, but the acts and words of the mother, and the possession and acts of tbe respondent in reliance thereon during the years following the mother’s acquisition of full legal title to the farm, viewed in the light of the previous acts and words of the father and mother and respondent, convinces me that respondent had acquired equitable title to the farm by virtue of a gift consummated by the mother before her death. I do not read the record as showing that any taxes were ever paid upon the farm after respondent went into possession of it other than by money belonging to him —that is, money earned by him or money derived from rents of property belonging to him in charge of his mother in Michigan — and to me it is easy to account for, the fact that the tax receipts did not run in respondent’s name, because the legal title thereto stood in the name of the father and mother upon the records of Pierce county.
I also think that the evidence shows a considerable portion of the improvements were made by respondent in reliance upon the fact that the land was his, after *203the mother had acquired full legal title to the farm and evidenced her recognition of the land being his, as he had prior to that time made improvements, believing that the land was going to be his. I do not think that it is necessary that there shall be determined some exact moment of time when the gift was consummated by the mother, but in looking to all that occurred during the long period of time respondent has been in possession of the land and treating it as his own, I think I can see that, at least at some time during that period, the gift became a consummated one. I think the judgment should be affirmed.